Citation Nr: 1119938	
Decision Date: 05/23/11    Archive Date: 06/06/11

DOCKET NO.  08-31 811	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss. 

2.  Entitlement to service connection for bilateral tinnitus.  


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Patricia Veresink, Associate Counsel


INTRODUCTION

The Veteran had active duty service from May 1958 to May 1978.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  The Veteran testified at a Board hearing at the RO in July 2010 before the undersigned Veterans Law Judge.  A copy of the transcript of that hearing has been associated with the record on appeal.

This appeal was previously remanded by the Board for additional development including obtaining medical records and providing the Veteran with another VA examination.  That development has been completed and there was substantial compliance with the Board's prior remand order.  The case is now ready for appellate review.  Stegall v West, 98 Vet. App. 268 (1998).


FINDINGS OF FACT

1.  The Veteran was exposed to loud noise during active service.  

2.  The Veteran did not experience symptoms of chronic bilateral hearing loss during service or continuous symptoms of hearing loss since separation from service.  

3.  The Veteran's bilateral hearing loss did not manifest to a compensable degree within one year after separation from service.

4.  The Veteran's bilateral hearing loss is not causally or etiologically related to the noise exposure during active service.  

5.  The Veteran did not experience symptoms of chronic tinnitus during service or continuous symptoms of tinnitus since separation from service.  

6.  The Veteran's tinnitus is not causally or etiologically related to the noise exposure during active service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.385 (2010).

2.  The criteria for service connection for bilateral tinnitus have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107 and 5126 (West 2002) and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2010), VA has a duty to notify the claimant of any information and evidence needed to substantiate and complete a claim, and of what part of that evidence is to be provided by the claimant and what part VA will attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

The record shows that through VCAA letters dated April 2007 and September 2010 the Veteran was informed of the information and evidence necessary to substantiate the claims for service connection.  The Veteran was also advised of the types of evidence VA would assist in obtaining, as well as the Veteran's own responsibilities with regard to identifying relevant evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); Charles v. Principi, 16 Vet. App. 370 (2002).

The United States Court of Appeals for Veterans Claims (Court) decision in Pelegrini v. Principi, 18 Vet. App. 112 (2004) held, in part, that a VCAA notice as required by 38 U.S.C. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim for VA benefits.  Further, the notice requirements apply to all five elements of a service connection claim: 1) veteran status, 2) existence of a disability, 3) a connection between the veteran's service and the disability, 4) degree of disability, and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).    

The VCAA letter to the Veteran was provided in April 2007 prior to the initial unfavorable decision in January 2008.  In this case, the April 2007 letter also gave notice of the types of evidence necessary to establish a disability rating and effective date for the disabilities on appeal.  The Veteran has received all essential notice, and has had a meaningful opportunity to participate in the development of his claims.  

Although one of the notices did not precede the initial adjudication of the Veteran's claim, the later notice was followed by a subsequent readjudication, in this case a supplemental statement of the case issued in March 2011, thereby curing the defective timing of the notice.  See Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as an SOC or SSOC, is sufficient to cure a timing defect).

The Board also finds that there has been substantial compliance with the VCAA assistance provisions.  The record in this case includes service treatment records, VA examination reports, private treatment records, VA treatment records, Social Security Administration records, and lay evidence.  The Board finds that the record as it stands includes adequate competent evidence to allow the Board to decide the case, and no further action is necessary.  See generally 38 C.F.R. § 3.159(c).  No additional pertinent evidence has been identified by the Veteran.   

The Veteran was afforded VA examinations in January 2008 and September 2010.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  Given that the pertinent medical history was noted by the examiners, as well as the Veteran's history and complaints, and the examination reports set forth detailed examination findings to include nexus opinions with adequate bases for the opinions, the examination reports are adequate to decide the claims of service connection.  Thus, the Board finds that additional examination or opinion is not necessary. 

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) recently held that 38 C.F.R. § 3.103(c)(2) (2010) requires that the Veterans Law Judge who conducts a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the Board personal hearing, the Veterans Law Judge (VLJ) noted the elements of the claims that were lacking to substantiate the claim of service connection.  The Veteran was assisted at the hearing by an accredited representative from the Florida Department of Veterans Affairs.  The representative and the VLJ asked questions to ascertain the extent of any in-service complaints, events, or injuries, and whether the Veteran's current disability is related to his service.   No pertinent evidence that might have been overlooked and that might substantiate the claim was identified by the Veteran or the representative.  The hearing focused on the elements necessary to substantiate the claim, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claim for service connection.  Therefore, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2). 

Service Connection Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303(a).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

For the purposes of applying VA laws, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, and 4000 hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, and 4000 hertz are 26 decibels or greater; or when the speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

Additionally, for veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, such as organic diseases of the nervous system, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  In an October 4, 1995, opinion, VA's Under Secretary for Health determined that it was appropriate to consider high frequency sensorineural hearing loss as an organic disease of the nervous system and therefore a presumptive disability.

The Board is to consider all lay and medical evidence as it pertains to the issues.   38 U.S.C.A. § 7104(a) ("decisions of the Board shall be based on the entire record in the proceeding and upon consideration of all evidence and material of record"); 38 U.S.C.A. § 5107(b) (VA "shall consider all information and lay and medical evidence of record in a case"); 38 C.F.R. § 3.303(a) (service connection claims "must be considered on the basis of the places, types and circumstances of his service as shown by service records, the official history of each organization in which he served, his medical records and all pertinent medical and lay evidence").  

Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown,         10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

The absence of contemporaneous medical evidence is a factor in determining credibility of lay evidence, but lay evidence does not lack credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (lack of contemporaneous medical records does not serve as an "absolute bar" to the service connection claim); Barr v. Nicholson, 21 Vet. App. 303 (2007) ("Board may not reject as not credible any uncorroborated statements merely because the contemporaneous medical evidence is silent as to complaints or treatment for the relevant condition or symptoms").  In determining whether statements submitted by a veteran are credible, the Board may consider internal consistency, facial plausibility, consistency with other evidence, and statements made during treatment.  Caluza v. Brown, 7 Vet. App. 498 (1995).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).

Bilateral Hearing Loss

The Veteran contends that he has hearing loss that began during service.  The Veteran reported noise exposure during service while stationed on the U.S.S. Antietam (CVS-36).  He specifically reported airplanes flying overheard with arresting gear operating just above his head.  He also reported noise exposure while stationed aboard the U.S.S. Independence (CV-62).  The Veteran described duties that included walking the ship during operations that put him out in the open air with the noise of the arresting gear.  He also reported that the arresting gear was located above his berthing compartment, so he heard it more often than when he was working his station.  

Personnel records show that the Veteran did serve aboard the U.S.S. Antietam and the U.S.S. Independence.  The Veteran is competent to report noise exposure.  Therefore, the Board finds that the Veteran was exposed to loud noise during service. 

Service treatment records are silent regarding any complaints, treatment, or diagnosis of hearing loss during service.  On a September 1977 report of medical examination, the Veteran's ears and ear drums were noted as clinically normal.  The Veteran's pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
0
5
0
0
LEFT
10
0
5
0
5

In March 1978, the Veteran filled out a medical history form, on which he noted several complaints regarding other areas of his health, but specifically responded no when asked the following: are you hard of hearing, are you exposed to loud noises for long periods, ever had a running ear, ever had recurrent ear infections, and do you have constant noise in your ear.  

On an April 1978 retirement report of medical examination, the Veteran's ears and ear drums were noted as clinically normal.  The Veteran's pure tone thresholds, in decibels, were again as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
0
5
0
0
LEFT
10
0
5
0
5

In April 1978, the Veteran was afforded a physical through the Department of Transportation.  The Veteran's audiometric tests showed decibel loss of 10 in the left ear and 5 in the right ear at 500 Hertz, 0 bilaterally at 1000 Hertz, and 5 bilaterally at 2000 Hertz.  Based on these records, the Board finds that the Veteran did not experience chronic symptoms of hearing loss during service.

The Board also finds that the Veteran did not experience continuous symptoms of hearing loss from separation from service and that the Veteran's hearing loss did not manifest to a compensable degree within a year after separation from service.  The Veteran now contends that his hearing loss began during service.  He specifically alleges that the separation examiner informed him that he should be wearing a hearing aid.  After weighing the lay and medical evidence of record, the Board finds that the Veteran's assertions are not credible.  

The Board finds that the Veteran's more recently-reported history of continued symptoms of hearing loss since active service is inconsistent with the other lay and medical evidence of record.  Indeed, while he now asserts that his disorder began in service, in the more contemporaneous medical history he gave at the service separation examination, he denied any history or complaints of symptoms of hearing loss.  

Specifically, the service separation examination report reflects that the Veteran was examined and audiometric testing results were found to be clinically normal.  His in-service history of symptoms at the time of service separation is more contemporaneous to service, so is of more probative value than the more recent assertions made many years after service separation.  See Harvey v. Brown, 6 Vet. App. 390, 394 (1994) (upholding a Board decision assigning more probative value to a contemporaneous medical record report of cause of a fall than subsequent lay statements asserting different etiology); Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (upholding Board decision giving higher probative value to a contemporaneous letter the veteran wrote during treatment than to his subsequent assertion years later).    

Additionally, the Board notes that the post-service medical evidence does not reflect complaints or treatment related to hearing loss for 22 years following active service.  The Board emphasizes the multi-year gap between discharge from active duty service (1978) and initial reported symptoms related to hearing loss in approximately 2000 (over a 20-year gap).  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (lengthy period of absence of medical complaints for condition can be considered as a factor in resolving claim); see also Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming Board's denial of service connection where veteran failed to account for lengthy time period between service and initial symptoms of disability).  The Board also finds that the audiometric testing at the time of separation from service indicate no hearing loss at that time.

The Board has weighed the Veteran's statements as to onset and continuity of symptomatology and finds his current recollections and statements made in connection with a claim for VA compensation benefits to be of lesser probative value than his previous more contemporaneous in-service history, medical findings at service separation, and the absence of complaints or treatment for years after service.  For these reasons, the Board finds that the weight of the lay and medical evidence is against a finding of continuity of symptoms since service separation or manifestation of hearing loss to a compensable degree within one year of separation from service.

The Veteran has not demonstrated that he has expertise in medical matters.  While there is no bright line exclusionary rule that a lay person cannot provide opinion evidence as to a nexus between an in-service event and a current condition, not all medical questions lend themselves to lay opinion evidence.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  In Davidson, the U.S. Court of Appeals for the Federal Circuit (Federal Circuit) referred to Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) for guidance.  In footnote 4 of Jandreau, the Federal Circuit indicated that the complexity of the claimed disability is to be considered in determining whether lay evidence is competent.  As to a nexus opinion relating any in-service noise exposure to his present disability, the Board finds that the etiology of the Veteran's hearing loss is too complex an issue, one typically determined by persons with medical training, to lend itself to lay opinion evidence.  

The Veteran is certainly competent to testify as to symptoms such as hearing loss, which are non-medical in nature; however he is not competent to render a medical diagnosis or etiology.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (lay testimony is competent to establish the presence of observable symptomatology that is not medical in nature); see also, Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (certain disabilities are not conditions capable of lay diagnosis).  The record contains several nexus opinions. 

A June 2006 private medical record contains an opinion stating that it is at least as likely as not that a portion of the Veteran's hearing loss is due to his history of military service and noise exposure experience during such service.  The doctor specifically noted the Veteran's statements that he had hearing loss during service and that a doctor informed him he should have hearing aids at separation from service.  The Board finds this opinion to be of little probative value.  It is apparent that the medical opinion noting that the Veteran's hearing loss is due to service is based entirely on the Veteran's self-reported medical history.  A mere recitation of the Veteran's self-reported lay history does not constitute competent medical evidence of diagnosis or causality.  Sanchez-Benitez v. West, 13 Vet. App. 282 (1999); LeShore v. Brown, 8 Vet. App. 406 (1995) (unenhanced medical information recorded by a medical examiner).  Moreover, the Veteran's self-reported history has already been found not credible.  The medical opinion is not substantiated by the clinical records.  The Board is not bound to accept medical opinions that are based on history supplied by the Veteran, where that history is unsupported by the medical evidence or based upon an inaccurate factual background.  Black v. Brown, 5 Vet. App. 177 (1993); Swann v. Brown, 5 Vet. App. 229 (1993); Reonal v. Brown, 5 Vet. App. 458, 460- 61 (1993).  The Board may reject a medical opinion that is based on facts provided by the appellant that have been found to be inaccurate or because other facts present in the record contradict the facts provided by the appellant that formed the basis for the opinion.  See Kowalski v. Nicholson, 19 Vet. App. 171, 179 (2005).

In October 2007, another private physician noted that he reviewed the Veteran's military record.  He noted that the Veteran's hearing loss has slowly and progressively worsened over time.  He opined that his hearing loss is more than likely related to noise exposure incurred while he was in the armed forces.  Again, the Board finds that this opinion is of little probative value.  He states that the Veteran's hearing loss progressed slowly, never stating that it began during service.  The examiner then does not provide any rationale for his opinion that the Veteran's current hearing loss to noise exposure during service.  In Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008), the Court specifically found that a medical opinion that contains only data and conclusions is accorded no weight.  The Court has previously found that an opinion that is unsupported and unexplained is purely speculative and does not provide the degree of certainty required for medical nexus evidence.  See Bloom v. West, 12 Vet. App. 185, 187 (1999).

The Veteran also received two VA examinations to address his hearing loss contentions.  In January 2008, the Veteran's pure tone thresholds, in decibels, were again as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
30
40
40
45
LEFT
35
30
35
35
40

Speech recognition scores were 96 percent bilaterally.  These findings show hearing loss for VA purposes.  The examiner noted the Veteran's history of noise exposure in service.  He found that it is less likely as not that the Veteran's hearing loss was caused by or a result of noise trauma in the Navy.  When asked for a rationale for his opinion, the examiner noted the September 1977 audiogram that indicated normal hearing bilaterally.  The other VA examination was afforded in October 2010.  The examiner opined that hearing loss is less likely as not caused by or a result of noise trauma.  The examiner again provided a rationale, noting an audiogram at separation that indicated normal hearing at that time.  

The Board finds the VA nexus opinions to be more probative than the private opinions.  The VA examiners based their opinions on an accurate history, noting no hearing loss during service.  The examiners then provided an opinion after a review of the Veteran's records and a thorough examination of the ears.  

Based on a thorough review of all lay and medical evidence, the Board finds the weight of the evidence to be against the claim, as the weight of the evidence shows that the Veteran's current bilateral hearing loss disability did not begin during service, did not manifest to a compensable degree within one year of service, and is not causally or etiologically related to service.  As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable, and a claim of service connection for bilateral hearing loss must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Bilateral Tinnitus

The Veteran contends that his current bilateral tinnitus is related to his noise exposure during service.  As noted above, the Board finds that the Veteran has been exposed to loud noise during service.  

Service treatment records are silent regarding any complaints, treatment, or diagnosis of tinnitus during service.  On a September 1977 report of medical examination, the Veteran's ears and ear drums were noted as clinically normal.  In March 1978, the Veteran filled out a medical history form, on which he noted several complaints regarding other areas of his health, but specifically responded no when asked the following: are you hard of hearing, are you exposed to loud noises for long periods, ever had a running ear, ever had recurrent ear infections, and do you have constant noise in your ear.  On an April 1978 retirement report of medical examination, the Veteran's ears and ear drums were noted as clinically normal.  
Based on these records, the Board finds that the Veteran did not experience chronic symptoms of tinnitus during service.

The Board also notes that the Veteran testified during the July 2010 hearing, stating that his tinnitus did not begin until 2000 or 2001.  The Veteran specifically noted no tinnitus during service.  The Veteran's treatment records also show a history of onset of tinnitus in 2000 or 2001.  Based on the lay and medical evidence of record, the Board finds that the Veteran did not have symptoms of chronic tinnitus during service or continuous symptoms of tinnitus since separation from service.  

Again, the Board notes that the Veteran has not demonstrated that he has expertise in medical matters.  While there is no bright line exclusionary rule that a lay person cannot provide opinion evidence as to a nexus between an in-service event and a current condition, not all medical questions lend themselves to lay opinion evidence.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  In Davidson, the U.S. Court of Appeals for the Federal Circuit (Federal Circuit) referred to Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) for guidance.  In footnote 4 of Jandreau, the Federal Circuit indicated that the complexity of the claimed disability is to be considered in determining whether lay evidence is competent.  As to a nexus opinion relating any in-service noise exposure to his tinnitus, the Board finds that the etiology of the Veteran's tinnitus is too complex an issue, one typically determined by persons with medical training, to lend itself to lay opinion evidence.  

The Veteran is certainly competent to testify as to symptoms such as ringing or whistling in his ears, which are non-medical in nature; however he is not competent to render a medical diagnosis or etiology.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (lay testimony is competent to establish the presence of observable symptomatology that is not medical in nature); see also, Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (certain disabilities are not conditions capable of lay diagnosis).  Again, multiple medical opinions address the relationship between the Veteran's tinnitus and military noise exposure.  

In October 2007, a private physician noted complaints of bilateral tinnitus and exposure to noise during service.  The examiner then opined that the Veteran's bilateral tinnitus is more than likely related to noise exposure incurred while he was in the armed forces.  The examiner provided no rationale for his opinion.  Additionally, although he noted that he reviewed military records, he did not indicate whether these records were personnel records or medical records.  He did not specifically address the Veteran's lack of complaints of tinnitus during service or his normal findings upon separation from service.  In Stefl v. Nicholson, 21 Vet. App. 120 (2007), the Court found that, "[w]ithout a medical opinion that clearly addresses the relevant facts and medical science, the Board is left to rely on its own lay opinion, which it is forbidden from doing."  In Nieves-Rodriguez v. Peake,      22 Vet. App. 295 (2008), the Court found that a medical opinion that includes only data and conclusions is accorded no weight.

The Board finds that the January 2008 and October 2010 VA examinations are more probative than the October 2007 private opinion.  The January 2008 examiner opined that the Veteran's tinnitus is less likely as not caused by or a result of noise trauma during service.  The examiner noted the Veteran's normal hearing at separation and the significant time between separation from service in 1978 and the onset of tinnitus in 2001.  In October 2010, the VA examiner opined that the Veteran's tinnitus is less likely as not caused by or a result of noise trauma in the navy.  He also provided a rationale noting normal hearing at separation and no complaints of tinnitus at any point in the service treatment records.  

The Board finds that the VA examination opinions are more probative than the October 2007 private opinion because they specifically note the medical findings in service, they include detailed examination findings, and they provide a rationale for their conclusions.  Therefore, the Board finds the weight of the evidence to be against the claim, as the weight of the evidence shows that the Veteran's current bilateral tinnitus did not begin during service and is not causally or etiologically related to service.  As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable, and a claim of service connection for bilateral tinnitus must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.







ORDER

Entitlement to service connection for bilateral hearing loss is denied. 

Entitlement to service connection for bilateral tinnitus is denied. 



____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


